DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because colon mark follow including (Line 5) should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7, claims 2, 26 and 27, the Examiner is unclear whether limitation follow “to be” is/are part of the claim.  Should (claim 1) “a suction part is connected to the suction detection part through a suction port” instead? Claims 2, 26 and 27 should replace “to be” with “is” or the like.
	Claims 3-25, 28-33 are rejected for being dependent to the rejected claim 1.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu (US 2019/0037926 A1).
	Regarding claim 1, Qiu discloses a battery unit inspection device being an inspection device for a battery unit (17) for a smoking article (Cigarette) having a battery embedded therein, the battery unit (17) 5including a suction detection part (3) that detects negative pressure in the battery unit (17), the inspection device comprising: a 
	Regarding claim 2, Qiu discloses an 15electric terminal (A) electrically connected to the battery (6), the inspection device comprising: an inspection terminal to be electrically connected to 20the electric terminal (In base 16), wherein the inspection terminal is electrically connected to the control unit (2).  
	Regarding claim 3, Qiu discloses 25the suction port (4) forms one portion of the inspection terminal.  
Regarding claim 4, Qiu discloses an adapter (16) that include; the inspector, terminal and 30the suction port (4), and is connected to the battery unit (17) at a time of inspection of the battery unit (17). 
Regarding claims 5, 17, Qiu discloses the inspection terminal is composed of a first terminal that comes into contact with one electrode of the electric terminal (4-3) when the battery unit is connected to the adapter (16), and a second terminal (Wire thru element  4-2) that comes into contact with 5another electrode of the electric terminal when the battery unit is connected to the adapter (16), and that forms the suction port (4).
  Regarding claim 6, Qiu discloses 10the adapter (16) has a seal part (8) between the first terminal and the second terminal, the seal part (8) being to come into contact with the battery unit (17).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2019/0037926 A1) in view of Jung et al. (US 2002/0166802 A1).
Regarding claim 7, Qiu discloses  15a plurality of the adapters (17, 5) are provided, a plurality of the suction paths are provided for the plurality of adapter (17, 5), the single suction source is disposed in a merging part of each of the suction paths (Air thru elements 17 and 5 forming paths).
The only difference between Qiu and the claimed invention is the claimed invention recites 20the control unit inspects operation of a plurality of the battery units at the same time, whereas Qiu does not explicitly disclose.
Regarding claim 18, Qiu discloses every subject matter recited in the claim but does not explicitly disclose the inspection device inspects operation of a plurality of the battery units through the respective 15adapters at the same time.  
Jung et al. disclose batty inspection system and further discloses robot (Jung et al.’s element 50) operation of a plurality of the battery units at the same time (Jung et al.’s par. [044]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the operation of a plurality of the battery units at the same time, as taught by Jung et al. into the system of Qiu because operation .
Claims 9, 10, 20, 21is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2019/0037926 A1) in view of Liu (US 2015/0351457 A1).
Regarding claims 9, 20, Qiu discloses every subject matter recited in the claim except for explicitly discloses15 the suction path has a rate controller that adjusts a suction flow rate of the suction path, between the suction port and the suction source.
Regarding claims 10, 21, Qiu does not explicitly discloses pressure adjustment mechanism that adjusts pressure in the suction path
Liu discloses electronic cigarette and method for adjusting flow rate of gas flow of electronic cigarette and adjust pressure (Liu’s par. [022], [024]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the suction path has a rate controller that adjusts a suction flow rate of the suction path, as taught by Liu into the system of Qiu because the suction path has a rate controller that adjusts a suction flow rate of the suction path, between the suction port and the suction source and adjust pressure in suction path involves only routine for electronic cigarette.
Allowable Subject Matter
Claims 8, 11-16, 19, 22-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        June 12, 2021